              Case 2:19-cv-00290-RSL Document 352 Filed 11/23/20 Page 1 of 3




 1                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF WASHINGTON
 2                                              AT SEATTLE
 3

 4   BRUCE CORKER d/b/a RANCHO ALOHA;                     CASE NO. 2:19-CV-00290-RSL
     COLEHOUR BONDERA and MELANIE
 5   BONDERA, husband and wife d/b/a                      NOTICE OF SETTLEMENT WITH
     KANALANI OHANA FARM; and ROBERT                      COST PLUS/WORLD MARKET
 6   SMITH and CECELIA SMITH, husband and                 AND REQUEST TO STAY
     wife d/b/a SMITHFARMS, on behalf of                  DEADLINES
 7   themselves and others similarly situated,
                                                          The Honorable Robert S. Lasnik
 8                          Plaintiffs,
 9            v.
10   COSTCO WHOLESALE CORPORATION, a
     Washington corporation; AMAZON.COM, INC., a
11   Delaware corporation; HAWAIIAN ISLES KONA
     COFFEE, LTD., LLC, a Hawaiian limited liability
12   company; COST PLUS/WORLD MARKET, a
     subsidiary of BED BATH & BEYOND, a New York
13   corporation; BCC ASSETS, LLC d/b/a BOYER’S
     COFFEE COMPANY, INC., a Colorado
14   corporation; L&K COFFEE CO. LLC, a Michigan
     limited liability company; MULVADI
15   CORPORATION, a Hawaii corporation; COPPER
     MOON COFFEE, LLC, an Indiana limited liability
16   company; GOLD COFFEE ROASTERS, INC., a
     Delaware corporation; CAMERON’S COFFEE
17   AND DISTRIBUTION COMPANY, a Minnesota
     corporation; PACIFIC COFFEE, INC., a Hawaii
18   corporation; THE KROGER CO., an Ohio
     corporation; WALMART INC., a Delaware
19   corporation; BED BATH & BEYOND INC., a New
     York corporation; ALBERTSONS COMPANIES
20   INC., a Delaware Corporation; SAFEWAY INC., a
     Delaware Corporation; MNS LTD., a Hawaii
21   Corporation; THE TJX COMPANIES d/b/a T.J.
     MAXX, a Delaware Corporation; MARSHALLS OF
22   MA, INC. d/b/a MARSHALLS, a Massachusetts
     corporation; SPROUTS FARMERS MARKET,
23   INC. a Delaware corporation;
24                          Defendants.
25

26
     NOTICE OF SETTLEMENT                                    LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     Case No. 2:19-CV-00290-RSL                                                   250 Hudson Street, 8th Floor
     2044319.1                                                                     New York, NY 10013-1413
                                                                         Tel. 212.355.9500 • Fax 212.355.9592
              Case 2:19-cv-00290-RSL Document 352 Filed 11/23/20 Page 2 of 3




 1            Plaintiffs notify the Court that they have reached a class-wide settlement with Defendant

 2   Cost Plus/World Market (“Cost Plus”) that provides both monetary and injunctive relief. The

 3   settling parties have executed a settlement agreement and are working diligently to prepare

 4   preliminary approval papers. The settling parties request that the Court stay all deadlines as to

 5   Cost Plus. A proposed order to that effect is attached.

 6

 7            Dated: November 23, 2020

 8
     KARR TUTTLE CAMPBELL                                  LIEFF CABRASER HEIMANN &
 9                                                         BERNSTEIN, LLP
10   Paul Richard Brown, WSBA #19357                       /s/ Daniel E. Seltz
     Nathan T. Paine, WSBA #34487                          Jason L. Lichtman (pro hac vice)
11   Daniel T. Hagen, WSBA #54015                          Daniel E. Seltz (pro hac vice)
     Andrew W. Durland, WSBA #49747                        250 Hudson Street, 8th Floor
12   Joshua M. Howard, WSBA #52189                         New York, NY 10013-1413
     701 Fifth Avenue, Suite 3300                          Telephone: 212-355-9500
13   Seattle, Washington 98104                             dseltz@lchb.com
     206.223.1313
14   npaine@karrtuttle.com                                 Andrew Kaufman (pro hac vice)
                                                           222 2nd Avenue South, Suite 1640
15                                                         Nashville, TN 37201
                                                           615.313.9000
16

17                                                         Attorneys for the Plaintiffs
                                                           and the Proposed Class
18

19

20

21

22

23

24

25

26
     NOTICE OF SETTLEMENT                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     Case No. 2:19-CV-00290-RSL                                                            250 Hudson Street, 8th Floor
     2044319.1                                       -1-                                    New York, NY 10013-1413
                                                                                  Tel. 212.355.9500 • Fax 212.355.9592
              Case 2:19-cv-00290-RSL Document 352 Filed 11/23/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2            I, Daniel E. Seltz, certify that on November 23, 2020, I caused the foregoing to be

 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send

 4   notification of such filing to those attorneys of record registered on the CM/ECF system.

 5
                                                           /s Daniel E. Seltz
 6                                                           Daniel E. Seltz
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     NOTICE OF SETTLEMENT                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     Case No. 2:19-CV-00290-RSL                                                            250 Hudson Street, 8th Floor
     2044319.1                                       -2-                                    New York, NY 10013-1413
                                                                                  Tel. 212.355.9500 • Fax 212.355.9592
